


Exhibit 10-BBaf


THIRD WAIVER AGREEMENT AND AMENDMENT


THIS THIRD WAIVER AGREEMENT AND AMENDMENT dated as of January 27, 2014 (this
“Agreement”) is entered into among Tech Data Corporation, a Florida corporation
(the “Lessee”), SunTrust Bank, a Georgia banking corporation (the “Lessor”), the
Lenders party hereto, the Alternative Lessees party hereto, the Guarantors party
hereto and SunTrust Equity Funding, LLC, as agent (the “Agent”). All capitalized
terms used herein and not otherwise defined herein shall have the meanings given
to such terms in the Participation Agreement (as defined below).


RECITALS


WHEREAS, the Lessee, the Lessor, the Lenders and the Agent entered into that
certain Fourth Amended and Restated Participation Agreement, dated as of June
27, 2013 (as further amended or modified from time to time, the “Participation
Agreement”), which has been acknowledged and agreed to by the Alternative
Lessees;


WHEREAS, the Lessor and the Lessee entered into that certain Fourth Amended and
Restated Lease Agreement, dated as of June 27, 2013 (as further amended or
modified from time to time, the “Lease Agreement”), which has been acknowledged
and agreed to by the Alternative Lessees;


WHEREAS, the Lessee, the Subsidiaries of the Lessee party thereto, the Agent and
the Lessor entered into that certain Third Amended and Restated Guaranty
Agreement (Lessee Obligations), dated as of June 27, 2013 (as further amended or
modified from time to time, the “Guaranty Agreement”);


WHEREAS, the Lessor, the several lenders from time to time parties thereto and
the Agent entered into that certain Fourth Amended and Restated Credit
Agreement, dated as of June 27, 2013 (as further amended or modified from time
to time, the “Lease Credit Agreement”);


WHEREAS, the Lessee has informed the Agent, the Lessor and the Lenders that, as
a result of the Specified Matters and/or the Annual Meeting Matter, certain
defaults may have occurred or may occur under certain of the Lessee’s agreements
or instruments relating to Indebtedness or Guarantees (collectively, the “Prior
Potential Cross Events of Default”);


WHEREAS, the Prior Potential Cross Events of Default, if not waived by the
Majority Financing Parties and the Agent, may have resulted in or will result in
Lease Events of Default pursuant to Section 17.1(h) of the Lease Agreement, and
therefore the Lessee has requested that the Financing Parties and the Agent
agree to waive, and the Financing Parties signatories hereto (which include at
least the Majority Financing Parties) and the Agent have agreed to waive, any
Lease Event of Default under Section 17.1(h) of the Lease Agreement that may
have occurred due to or resulting from the Prior Potential Cross Events of
Default to the extent set forth in this Agreement;




--------------------------------------------------------------------------------






WHEREAS, the Lessee has also informed the Agent, the Lessor and the Lenders of
the Annual Meeting Matter and that the Lessee’s delivery of certain restated
financial statements may be further delayed and has requested that the Majority
Financing Parties and the Agent waive the Annual Meeting Matter and agree to an
extension for such delivery; and


WHEREAS, the Financing Parties signatories hereto (which include at least the
Majority Financing Parties) and the Agent have agreed to waive the Annual
Meeting Matter and extend the time for the delivery of the Lessee’s restated
financial statements, in each case to the extent set forth in this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.Waiver of Certain Cross Defaults. Effective as of the Waiver Effective Date
(as defined below), the Financing Parties that are signatories hereto hereby
agree, and the Agent hereby consents and agrees, to waive any Lease Event of
Default that may occur pursuant to Section 17.1(h) of the Lease or any Event of
Default that may occur pursuant to Section 6(f) of the Guaranty Agreement as a
result of violations of any agreement or instrument governing Indebtedness or a
Guarantee of the Lessee due to (i) the Specified Matters, (ii) the failure to
file with the Securities and Exchange Commission or to transmit to holders
thereunder the Lessee’s financial statements for the fiscal year ended January
31, 2013 or for the fiscal quarters ended April 30, 2013, July 31, 2013 or
October 31, 2013 as and when required by the terms thereof or (iii) the Annual
Meeting Matter (A) in the case of any agreement or instrument governing
Indebtedness of the Lessee (other than Material Debt Agreements (as defined
below)), until the earlier of (x) February 28, 2014 and (y) the date of
acceleration of such Indebtedness or enforcement of a lien securing such
Indebtedness, and (B) in the case of Material Debt Agreements, until the earlier
of (x) February 15, 2014 and (y) the date of acceleration of such Indebtedness
or enforcement of a lien securing such Indebtedness.
The above waivers are limited solely to the specific waivers identified above
and nothing contained in this Agreement shall be deemed to constitute a waiver
of any other rights or remedies the Agent or any Financing Party may have under
the Participation Agreement, Lease Agreement or any other Operative Agreement or
under applicable law.


The following agreements shall constitute the “Material Debt Agreements”: (i)
the Tech Data Credit Agreement, (ii) the Transfer and Administration Agreement,
dated as of May 19, 2000, among the Lessee, as collection agent, Tech Data
Finance SPV, Inc., as transferor, Liberty Street Funding Corp., Chariot Funding
LLC, The Bank of Nova Scotia, JPMorgan Chase Bank, N.A. and Bank of America,
National Association, as has been further amended (the “Transfer and
Administration Agreement”), (iii) ISDA 2002 Master Agreement and the related
Schedule thereto, each dated as of August 30, 2010 among Bank of America, N.A.,
the Lessee and the affiliates of the Lessee listed in Exhibit A to the Schedule
thereto, (iv) the ISDA Master Agreement and related Schedule thereto, each dated
as of April 30, 2003 between Citibank, N.A. and Tech Data Global

2



--------------------------------------------------------------------------------




Finance L.P. and (v) the ISDA 2002 Master Agreement and related Schedule
thereto, each dated as of December 14, 2011 among JPMorgan Chase Bank, N.A. and
Tech Data Europe GMBH and the affiliates listed in Exhibit A to the Schedule
thereto.


2.    Lease Credit Agreement Waiver. The Agent and the Lenders hereby confirm
that no Lease Event of Default or Event of Default pursuant to the Guaranty that
has been waived in Section 1 of this Agreement shall constitute an Event of
Default under Section 5(f) of the Lease Credit Agreement or under any other
provision of any other Operative Agreement.
3.    No Liquidated Damages. The Agent, the Lessor and each Lender acknowledge
and agree that none of them has any right to recover final liquidated damages as
provided in Section 17.5 of the Lease Agreement with respect to any Lease Event
of Default that has been waived hereunder, solely to the extent of such waiver.
4.    Amendment to Participation Agreement. The Participation Agreement is
hereby amended as follows:
(a)    In Section 5.1(a) of the Participation Agreement, clause (iv) is hereby
amended and restated in its entirety to read as follows:
“(iv) is in compliance with all Laws (other than with respect to the Specified
Matters and the Annual Meeting Matter);”
(b)    In Section 5.1(e) of the Participation Agreement, clause (ii) is hereby
amended and restated in its entirety to read as follows:
“(ii)    The Lessee’s earnings release dated March 4, 2013 fairly presents the
financial condition of the Lessee and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, except to the
extent affected by the Specified Matters and the effect of recognizing up to
$42,000,000 of additional tax contingencies.”
(c)    In Section 7.3A(a) of the Participation Agreement, the fourth sentence is
hereby amended and restated in its entirety to read as follows:
“The Financing Parties and the Agent hereby consent to a waiver of compliance,
which waiver shall be identical in scope to the waiver agreement dated as of
April 30, 2013, as amended by the first amendment to waiver agreement dated as
of July 29, 2013, as further amended by the second amendment to waiver agreement
dated as of October 16, 2013 and as further amended by the third amendment to
waiver agreement dated as of January 27, 2014, entered into among the Lessee,
the lenders party thereto, the guarantors party thereto and Bank of America,
N.A., regarding Sections 7.01(a), 7.01(b), 7.02(a), 7.02(b), 7.03(a), 7.08,
7.09(a), 7.09(b) and 7.13 of the Incorporated Covenants as they relate to (i)
the Specified Matters, which waiver of compliance shall only remain effective
through February 28, 2014, or (ii) the Annual Meeting Matter, which waiver of
compliance shall be rescinded and shall no longer be effective if Tech Data
fails to obtain an applicable exception from NASDAQ on or before March 27, 2014
with respect to the Annual Meeting Matter or NASDAQ takes any action or fails to
take any action in

3



--------------------------------------------------------------------------------




connection with the Annual Meeting Matter that could reasonably be likely to
result in the delisting of Tech Data from NASDAQ or actually results in the
delisting of Tech Data from NASDAQ.”
(d)    In Section 7.3A(b) of the Participation Agreement, the second
parenthetical is hereby amended and restated in its entirety to read as follows:
“(except to the extent waived in Section 7.3A(a) immediately above regarding
Sections 7.01(a), 7.01(b), 7.02(a) and 7.02(b) of the Incorporated Covenants as
it relates to the provision of the financial statements and related compliance
certificates for (i) the fiscal quarter and year ended January 31, 2013 and (ii)
the fiscal quarters ended April 30, 2013, July 31, 2013 and October 31, 2013,
each as they relate to the Specified Matters, which waiver of compliance shall
remain effective only through February 28, 2014)”
(e)    Appendix A to the Participation Agreement is hereby amended by adding the
following definitions thereto in appropriate alphabetical order:
“Annual Meeting Matter” shall mean the possible inability of Tech Data to hold
an annual meeting for the fiscal year ended January 31, 2013 due to the delay in
the preparation of its financial statements for the fiscal year ended January
31, 2013 as required by the NASDAQ listing requirements and Florida law.
“NASDAQ” shall mean the NASDAQ Stock Market.
5.    Amendment to Lease Agreement. The Lease Agreement is hereby amended as
follows:
(a)    The last proviso in Section 17.1 of the Lease Agreement is hereby
restated as follows:
“provided, however, if an event shall occur (i) prior to February 28, 2014 due
to the Specified Matters or (ii) due to the Annual Meeting Matter (however, the
waiver with respect to this clause (ii) shall be rescinded and shall no longer
be effective if Tech Data fails to obtain an applicable exception from NASDAQ on
or before March 27, 2014 with respect to the Annual Meeting Matter or NASDAQ
takes any action or fails to take any action in connection with the Annual
Meeting Matter that could reasonably be likely to result in the delisting of
Tech Data from NASDAQ or actually results in the delisting of Tech Data from
NASDAQ) that would otherwise result in a Lease Event of Default under Sections
17.1(d), 17.1(e) only to the extent Section 17.1(e) includes the Incorporated
Covenants set forth in Article VII of the Tech Data Credit Agreement), 17.1(f)
or 17.1(g) then such events shall not be deemed to be a Lease Event of Default.
For the avoidance of doubt, this proviso shall also apply without limitation in
each of the other Operative Agreements into which the Lease Events of Default
are incorporated as Events of Default.”
(b)    In Section 20.1(d) of the Lease Agreement, (i) the reference to “January
31, 2014” is hereby replaced with a reference to “February 28, 2014” and the
following clause shall be added immediately after the amount “$100,000,000”
where it appears in the ninth line of such Section: “or (iii) failure of Lessee
to obtain

4



--------------------------------------------------------------------------------




an applicable exception from NASDAQ on or before March 27, 2014 with respect to
the Annual Meeting Matter or NASDAQ takes any action or fails to take any action
in connection with the Annual Meeting Matter that could reasonably be likely to
result in the delisting of Lessee from NASDAQ or actually results in the
delisting of Lessee from NASDAQ,”.
6.    Condition Precedent. This Agreement shall be effective upon receipt by the
Agent of counterparts of this Agreement duly executed by the Lessee, the
Alternative Lessees, the Guarantors, the Majority Financing Parties and the
Agent (the date of such receipt, the “Waiver Effective Date”).
7.    Miscellaneous.
(a)    The Participation Agreement, the Lease Agreement, the Guaranty Agreement
and the obligations of the Lessee thereunder and under the other Operative
Agreements, as amended as expressly set forth in this Agreement, are hereby
ratified and confirmed and shall remain in full force and effect according to
their terms.
(b)    Each Alternative Lessee (i) acknowledges and consents to all of the terms
and conditions of this Agreement, (ii) affirms all of its obligations under the
Operative Agreements to which it is a party and (iii) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Operative Agreements to which it is a party.
(c)    Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the
Operative Agreements to which it is a party and (iii) agrees that this Agreement
and all documents executed in connection herewith do not operate to reduce or
discharge its obligations under the Guaranty Agreement or the other Operative
Agreements to which it is a party.
(d)    After giving effect to this Agreement, the Lessee represents and warrants
to the Agent and the Financing Parties that, except with respect to any Lease
Event of Default that may occur pursuant to Section 17.1(h) of the Lease waived
pursuant to this Agreement, no event has occurred and is continuing which
constitutes a Default or an Event of Default (as defined in the Participation
Agreement).
(e)    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Agreement by facsimile or by email shall be effective as an
original and shall constitute a representation that an executed original shall
be delivered.

5



--------------------------------------------------------------------------------




(f)    The headings of this Agreement are for purposes of reference only and
shall not limit or otherwise affect the meaning thereof.
(g)    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF FLORIDA, WITHOUT REGARD TO ANY OTHERWISE APPLICABLE PRINCIPLES
OF CONFLICT OF LAWS.
(h)    The Lessee shall pay, or reimburse the Agent for, any and all
out-of-pocket costs and expenses incurred by the Agent in connection with this
Agreement, including, without limitation, reasonable and documented attorneys’
fees, within thirty (30) days of receipt by the Lessee of an invoice for any
such costs and expenses.


[remainder of page intentionally left blank]



6



--------------------------------------------------------------------------------




Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.




LESSEE & GUARANTOR:    


TECH DATA CORPORATION,
a Florida corporation




By: /s/    CHARLES V. DANNEWITZ            
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer


ALTERNATIVE LESSEE & GUARANTOR:    
    
TECH DATA PRODUCT MANAGEMENT, INC.,
a Florida corporation
                


By: /s/    CHARLES V. DANNEWITZ            
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer




ALTERNATIVE LESSEE:    


TD FACILITIES, LTD.,
a Texas Partnership


By: /s/    CHARLES V. DANNEWITZ            
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer




GUARANTOR:


TECH DATA FINANCE PARTNER, INC.,
a Florida corporation


By: /s/    CHARLES V. DANNEWITZ            
Name: Charles V. Dannewitz
Title: Senior Vice President and Treasurer





S-1



--------------------------------------------------------------------------------




            





S-2



--------------------------------------------------------------------------------






SUNTRUST BANK, as Lessor


By: /s/    SHAWN WILSON        
Name: Shawn Wilson
Title: Director





S-3



--------------------------------------------------------------------------------






SUNTRUST EQUITY FUNDING, LLC, as Agent






By:     /s/ JUSTIN WILDE                    
Name: Justin Wilde
Title: Manager



S-4



--------------------------------------------------------------------------------






THE BANK OF NOVA SCOTIA, as a Lender






By:     /s/ EUGENE DEMPSEY                    
Name: Eugene Dempsey
Title: Director, Corporate Banking



S-5



--------------------------------------------------------------------------------






FIFTH THIRD BANK, an Ohio banking corporation, as a Lender






By:     /s/ JOHN A. MARIAN                    
Name: John A. Marian
Title: Vice President

S-6



--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender






By:     /s/ RICHARD J. AMENY JR.                 
Name: Richard J. Ameny Jr.
Title: Vice President

S-7



--------------------------------------------------------------------------------






MERCANTIL COMMERCEBANK, N.A., as a Lender






By:                         
Name:
Title:



S-8



--------------------------------------------------------------------------------




BTMU CAPITAL LEASING & FINANCE, INC., as a Lender






By:     /s/ GREGORY REGISTER                
Name: Gregory Register
Title: Managing Director



S-9

